


Exhibit 10.1


CASH RETENTION AWARD AGREEMENT


RECITALS


A.
Apollo Group, Inc. is implementing this special cash retention award to
encourage key employees and officers of the Apollo Group, Inc. or one or more of
its Subsidiaries (collectively “the Company”) to remain in the employ of the
Company by providing Participants with the opportunity to earn a cash amount
pursuant to the terms of this Cash Retention Award Agreement (“Agreement”) by
remaining employed with the Company through the retention dates set forth in the
Agreement.

B.
All capitalized terms in this Agreement shall have the meaning assigned to them
in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:
AWARD SUMMARY
Cash Retention Award. The Company hereby awards to the Participant, as of the
Award Date indicated below, a cash retention award (the “Award”) entitling the
Participant to a cash amount that is earned if the Participant meets the
Service-vesting requirements set forth in this Agreement. The dates on which the
actual cash amount earned under the Award shall become payable and the remaining
terms and conditions governing the Award, including the applicable
Service-vesting requirements, shall be as set forth in this Agreement.
Participant:
NAME OF EXECUTIVE
Award Date:
October XX, 2012
Retention Bonus Amount:
The total cash amount of the Award that may become payable pursuant to this
Agreement shall be $XXXXXX
Vesting Schedule:
The Award shall vest in two (2) successive equal annual installments. Fifty
percent (50%) of the Award shall vest on September 15, 2013 and the remaining
fifty percent (50%) on September 15, 2014, provided that the Participant remains
continuously in Service with the Company through each such annual vesting date.
There will be no pro-rata vesting of the Award.



1.
Limited Transferability. Prior to the actual payment of the Award, the
Participant may not assign, transfer, pledge or otherwise encumber any interest
in this Award or any cash amount that may become payable hereunder, and the
Participant shall at all times remain a general creditor of the Company with
respect to any amount that becomes payable pursuant to this Agreement. However,
the Participant’s right to any portion of the Award that vests but otherwise
remains unpaid at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award.
The Participant may make such a beneficiary designation at any time by filing
the appropriate form with the Company.



2.
Payment of Bonus Amount.



(a)
Each installment of the Award that vests and becomes payable to the Participant
under this Agreement shall be paid within thirty (30) days following the
applicable vesting date. The payment shall be subject to the Company’s
collection of the applicable Withholding Taxes, and the





--------------------------------------------------------------------------------




Participant shall only receive the net amount of the Award remaining after such
Withholding Taxes have been collected.


(b)
Except as otherwise provided in Paragraphs 3 and 4, no portion of the Award
shall be paid prior to the applicable vesting date for that portion of the
Award.



3.
Change in Control. Should a Change in Control of the Company occur prior to
September 15, 2014, any unvested portion of the Award will vest in full on an
accelerated basis on the date the Change in Control is consummated and shall be
paid to Participant on the effective date of the Change in Control, or as soon
thereafter as administratively practicable, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month following the effective
date of that Change in Control. The payment shall be subject to the Company’s
collection of the applicable Withholding Taxes, and the Participant shall only
receive the net amount of the Award remaining after such Withholding Taxes have
been collected.



4.
Termination of Service



(a)
If the Participant’s Service with the Company is terminated as a result of an
Involuntary Termination, then the Participant shall, upon satisfaction of the
Release Condition set forth in Paragraph 4(b) below, vest in any unvested
portion of the Award.   The portion of the Award that vests on such accelerated
basis will be paid to the Participant within the sixty (60)-day period following
the date of Participant’s Involuntary Termination; provided, however, that
should such sixty (60)-day period span two taxable years, the issuance shall be
effected during the portion of that period that occurs in the second taxable
year.



(b)
The accelerated vesting of the unvested portion of the Award at the time of
Participant’s Involuntary Termination shall be contingent upon Participant’s
satisfaction of the following requirements (collectively the “Release
Condition”): (i) Participant must execute and deliver to the Company, within
twenty-one (21) days (or forty-five (45) days to the extent such longer period
is required under applicable law) after the effective date of such Involuntary
Termination, a comprehensive general release (in  the form provided by the
Company at the time of such Involuntary Termination) releasing the Company and
its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other related parties from all claims that the Participant
may have with respect to such parties relating to or arising from Participant’s
employment with the Company and the termination of that employment relationship
and containing such confidentiality, non-solicitation, non-disparagement and
non-competition covenants as the Company deems satisfactory under the
circumstances and (ii) such release must become effective and enforceable under
applicable law after the expiration of any applicable revocation periods under
federal or state law.



(c)
If the Participant’s Service with the Company terminates for any reason other
than an Involuntary Termination, any portion of the Award that is unvested as of
the date of such termination of Service will be forfeited.



5.
Code Section 409A



(a)
It is the intention of the parties that the provisions of this Agreement shall
comply with the requirements of the short-term deferral exception to Section
409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). Accordingly,
to the extent there is any ambiguity as to





--------------------------------------------------------------------------------




whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.


(b)
If and to the extent this Agreement may be deemed to create an arrangement
subject to the requirements of Code Section 409A, then the following provisions
shall apply:



(i)
No amount which becomes payable under this Agreement by reason of Participant’s
cessation of Service shall actually be paid to the Participant until the date of
the Participant’s Separation from Service or as soon thereafter as
administratively practicable, but in no event later than the later of (i) the
last day of the calendar year in which such Separation from Service occurs or
(ii) the fifteenth day of the third calendar month following the date of such
Separation from Service.

(ii)
No amount which becomes payable under this Agreement by reason of the
Participant’s Separation from Service shall actually be paid or distributed to
the Participant prior to the earlier of: (A) the first day of the seventh (7th)
month following the date of such Separation from Service or (B) the date of the
Participant’s death, if the Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the
Company in accordance with consistent and uniform standards applied to all other
Code Section 409A arrangements of the Company, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred amount shall be paid in a lump sum on the first
day of the seventh (7th) month following the date of the Participant’s
Separation from Service or, if earlier, the first day of the month immediately
following the date the Company receives proof of the Participant’s death.

(iii)
No amount to which the Participant becomes entitled under Paragraph 3 of this
Agreement by reason of a Change in Control of the Company shall be paid to the
Participant at the time of the applicable Change in Control event unless that
transaction also as to the Participant qualifies as a change in control event
under Code Section 409A and the Treasury Regulations thereunder. In the absence
of such a qualifying change in control, the payment or distribution of such
amount shall not be made until the effective date of a Change in Control that
constitutes, as to the Participant, a qualifying a change in control event under
Code Section 409A and the Treasury Regulations thereunder, or as soon as
administratively practicable following the applicable event, but in no event
later than the fifteenth (15th) day of the third (3rd) calendar month following
the date of that event.

6.
Compliance with Laws and Regulations. The payment of any portion of the Award to
which the Participant becomes entitled under this Agreement shall be subject to
compliance by the Company and Participant with all applicable requirements of
law relating thereto.



7.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices or shall be effected by properly addressed
electronic mail delivery. Any notice required to be given or delivered to
Participant shall be in writing and addressed to the Participant at the most
recent address then on file





--------------------------------------------------------------------------------




for the Participant in the Human Resources Department of the Company. All
notices shall be deemed effective upon personal or electronic delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.


8.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
the legal representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.



9.
Construction. All decisions of the Company with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.



10.
Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Arizona without resort to that
State’s conflict-of-laws rules.



11.
Employment at Will. Nothing in this Agreement shall confer upon the Participant
any right to remain in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
Service at any time for any reason, with or without cause, subject to applicable
law and the terms of any employment agreement.



12.
Nature of Award; No Entitlement; No Claim for Compensation. In accepting this
Award, Participant acknowledges the following:



(a)
The grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.



(b)
The amount of the Award paid to the Participant in any year will not create any
contractual or other right for the Participant to receive the same or similar
amounts in any future years under the Plan.



(c)
All decisions with respect to future awards, if any, will be at the sole
discretion of the Compensation Committee of the Board.



(d)
Participant is voluntarily participating in the Award.



(e)
This Award and any amount paid pursuant to this Award shall not be treated as
part of the Participant’s normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



13.
Entire Agreement. Except as otherwise specifically referenced herein, this
Agreement constitutes the sole and entire agreement between the parties hereto
with regard to the Award and supersedes any and all understandings and
agreements made prior hereto, if any. No provision of this Agreement shall be
amended, waived or modified except by an instrument in writing, signed by the
parties hereto.



14.
Participant Acceptance. The Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Company or through





--------------------------------------------------------------------------------




a written acceptance delivered to the Company in a form satisfactory to the
Company. In no event shall any cash bonus amount be paid under this Agreement in
the absence of such acceptance.


IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the day and year first indicated
above.
APOLLO GROUP, INC.
 
 
By:
 
Title:
 
 
 
 
 
PARTICIPANT
 
 
 
 























--------------------------------------------------------------------------------




APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.
Agreement shall mean this Cash Retention Award Agreement.



B.
Apollo Group, Inc. shall mean Apollo Group, Inc., an Arizona corporation, and
any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt this Agreement.



C.
Award shall mean the cash amount that the Participant is eligible to earn under
the terms of this Agreement through his or her continued Service.



D.
Change in Control shall, with respect to a Change in Control of the Company,
have the meaning assigned to such term in Section 3.1(e) of the Apollo Group,
Inc. 2000 Stock Incentive Plan.



E.
Code shall mean the Internal Revenue Code of 1986, as amended.



F.
Disability shall mean any illness or other physical or mental condition of the
Participant that is permanent and continuous in nature and renders the
Participant incapable of performing his or her customary and usual duties for
the Company. The Company may require such medical or other evidence as it may
deem necessary in order to judge the nature and permanency of Participant’s
condition.



G.
Employee shall mean an individual who is in the employ of the Company, subject
to the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.



H.
Involuntary Termination shall mean the unilateral termination of the
Participant’s employment by the Company for any reason other than a Termination
for Cause; provided, however, in no event shall an Involuntary Termination be
deemed to incur in the event the Participant’s employment terminates by reason
of his or her death or Disability. In addition, an Involuntary Termination shall
not be deemed to occur if a Participant’s employment is terminated by the
Company by reason of the Participant’s failure to accept an alternate position
offered by the Company if (i) the principal place of employment for such
alternate position is less than 25 miles from his former principal place of
employment with the Company; (ii) the Participant’s base pay in the alternate
position is not less than ninety (90%) of the Participant’s base pay in the
former position; or (iii) the Company has determined, in its sole discretion
prior to the time the Participant is offered the alternate position, that the
alternate position will not result in a material reduction in the Participant’s
duties and responsibilities. The Company shall determine, in its sole
discretion, all of the terms and conditions of a Participant’s alternate
position, the time at which the alternate position is offered (which may be
after the Participant’s employment has been severed), and the period the
Participant has to consider the alternate position.



I.
Participant shall mean the person to whom the Award is made pursuant to the
Agreement.



J.
Service shall mean the Participant’s performance of services for Apollo Group,
Inc. (or any Subsidiary) in the capacity of an Employee. For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of the either of the following events: (i) the Participant no longer
performs services in an Employee capacity for Apollo Group, Inc. (or any
Subsidiary) or (ii)





--------------------------------------------------------------------------------




the entity for which the Participant performs services in an Employee capacity
ceases to remain a Subsidiary of Apollo Group, Inc., even though the Participant
may subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Company; provided, however, that
except to the extent otherwise required by law or expressly authorized by the
Company or by the Company’s written policy on leaves of absence, no Service
credit shall be given for vesting purposes for any period the Participant is on
a leave of absence.


K.
Separation from Service shall mean Participant’s cessation of Employee status by
reason of death, retirement or termination of employment. Participant shall be
deemed to have terminated employment for such purpose at such time as the level
of his or her bona fide services to be performed as an Employee (or as a
consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.



L.
Subsidiary shall, with respect to Apollo Group, Inc., mean any corporation
(other than Apollo Group, Inc.) in an unbroken chain of corporations beginning
with Apollo Group, Inc., provided each corporation (other than the last
corporation) in the unbroken chain owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.



M.
Termination for Cause shall mean the termination of the Participant’s Service by
the Company (or any Subsidiary employing the Participant) for one or more of the
following reasons:



(i)
repeated dereliction of the material duties and responsibilities of his or her
position with the Company (or any Subsidiary);



(ii)
misconduct, insubordination or failure to comply with the policies of the
Company (or any Subsidiary employing the Participant) governing employee conduct
and procedures;



(iii)
excessive lateness or absenteeism;



(iv)
conviction of or pleading guilty or nolo contendere to any felony involving
theft, embezzlement, dishonesty or moral turpitude;



(v)
commission of any act of fraud against, or the misappropriation of property
belonging to, the Company (or any Subsidiary);



(vi)
commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;



(vii)
any other misconduct adversely affecting the business or affairs of the Company
(or any Subsidiary); or







--------------------------------------------------------------------------------




(viii)
a material breach of any agreement Participant may have at the time with the
Company (or any Subsidiary employing Participant), including (without
limitation) any proprietary information, non-disclosure or confidentiality
agreement.



N.
Withholding Taxes shall mean income taxes, employment taxes, social insurance,
payroll taxes, contributions, payment on account obligations or other amounts
required to be withheld by the Company in connection with the vesting and
payment of the Award.







